Citation Nr: 0945342	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and A.F.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1954 to November 
1958, and from February 1959 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in September 2009.  A 
transcript is of record.


FINDINGS OF FACT

The Veteran's PTSD is characterized by suicidal ideation, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

Giving the benefit of doubt to the Veteran, the criteria for 
an evaluation of 70 percent, and no higher, for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code (DC) 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In October 2006 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the April 2007 rating 
decision, December 2007 SOC and July 2009 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional periods to submit more evidence.  It appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the October 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411 provides, in pertinent part, for the 
following evaluations:

50 percent for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective 
work and social relationships;

70 percent for occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

100 percent for total occupational and social 
impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).  A GAF score of 21-30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score of 
41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).
 
Reviewing the evidence of record, VA treatment records show 
that the Veteran has been in treatment programs for PTSD and 
a gambling addiction.  At April 2006 addiction psychiatry 
treatment, the Veteran reported that his gambling had been 
out of control.  In the past he had lied to his wife about 
gambling away mortgage money and had pawned personal 
possessions for gambling money.  He came for treatment after 
she threatened to leave him.  His biggest gambling loss was 
$5,000 and his biggest gain was $1,800.  The Veteran 
continued to struggle with the idea of complete abstinence 
from gambling.  His diagnosis was pathological gambling and 
PTSD, and his GAF score was 45.  At May 2006 treatment he 
reported gambling $5 to $20 at a time until it was gone.  The 
GAF score then assigned was 39.

At June 2006 VA treatment with S.Z., a psychologist, it was 
noted that the Veteran continued to suffer from severe, 
chronic depression, anxiety, anger, irritability, labile mood 
swings, periodic nightmares and flashbacks, disillusionment, 
and social withdrawal as a result of PTSD from his service in 
Vietnam.  He was oriented to person, place and time, and his 
thoughts and memory were within normal limits.  There was no 
evidence of hallucinations, delusions, or paranoid ideations, 
or suicidal plans.  The psychologist felt that there was no 
evidence of manipulation or malingering and that the Veteran 
did not suffer from a personality disorder.  He opined that 
the Veteran could not maintain gainful employment or social 
relationships.  The Veteran was diagnosed with PTSD, severe, 
chronic, and he was assigned a GAF score of 35.

The Veteran reported having sleep disturbance with very few 
nightmares in September 2006, situational anxiety, and fewer 
flashbacks.  He was noted to be cheerful in conversation with 
a full affect, his speech was free flowing, relevant, and 
coherent.  There were no flights of ideas or loose 
associations, and the Veteran was recognizing his anger and 
using the techniques he had learned.  He had hypervigilance 
but was expanding his social circle, especially with family 
members.  He had an active startle reflex, his memory was 
intact for short and long term, his concentration was good, 
and his insight and judgment were improving, especially with 
PTSD.  The Veteran's diagnosis was PTSD and he was assigned a 
GAF score of 45.

At October 2006 and November 2006 treatment with Dr. Z, the 
Veteran was noted to be suffering from severe, chronic 
depression, anxiety, anger, irritability, labile mood swings, 
periodic nightmares and flashbacks, disillusionment, and 
social withdrawal as a result of his service in Vietnam.  The 
Veteran reported that since his service in Vietnam he had not 
been able to sleep well.  Dr. Z felt that he was oriented to 
person, place, and time, his thoughts and memory were within 
normal limits, and there was no evidence of hallucinations, 
delusions, paranoid ideation, suicidal plans, manipulation, 
malingering, or a personality disorder.  Dr. Z felt that the 
Veteran could no longer maintain gainful employment or 
sustain effective social relationships, and had a poor 
prognosis for improvement.  His diagnosis remained PTSD, 
chronic, and he had a GAF score of 35.

The Veteran had an examination arranged through VA QTC 
services in March 2007.  His current symptoms were road rage, 
sleep disturbance, dreams about Vietnam, and a short temper.  
Triggers including someone cutting him off in traffic.  He 
had quit his last job in 2003 because he was having problems 
with his boss.  On an average day he woke up by 5 am, fixed 
breakfast, showered and shaved, and exercised on a treadmill 
while listening to music.  He did yard work once a week, and 
tried to avoid news about the war.  He had no hobbies, and 
tried to go grocery shopping early when hardly anyone was at 
the store.  Friends had last come over to socialize two weeks 
before.  Sometimes he and his wife drove around and looked at 
model homes, ate at restaurants, watched movies, or went to 
church.  At movie theaters or restaurants the Veteran would 
sit in the back.  He went to bed after midnight because he 
could not get to sleep.

On the mental status examination the Veteran had no 
impairment of thought process or communication, no delusions 
or hallucinations, and he was neatly and cleanly dressed with 
good hygiene and grooming.  His mood was appropriate to 
thought content, eye contact was fair to good, and there was 
no inappropriate behavior, homicidal ideation, or suicidal 
ideation.  The examiner felt that the Veteran could maintain 
personal hygiene and other basic activities of daily living.  
He was oriented to person, place, time, and situation.  His 
long term memory was good but his short term memory was 
failing him, so he exercised his brain by playing scrabble 
with his wife and by doing arithmetic in his head.  There was 
no history of obsessive or ritualistic behavior and speech 
was goal oriented with logical tone and good rhythm.  The 
Veteran did not have panic attacks, and he said he would be 
in a good mood until memories were triggered by something 
such as a helicopter overhead.  There was no impaired impulse 
control but there was sleep impairment.  He could abstract 
and conceptualize, comprehension was good, perception normal, 
and coordination good.  

The examiner felt that there were no signs or symptoms of 
psychosis, no organic brain syndrome, that insight and 
judgment were good, and that group treatment for gambling 
addiction had helped a little bit.  He noted that the Veteran 
had intrusive and distressing memories of Vietnam and combat 
as much as a couple of times a week, although sometimes weeks 
would go by without any memories.  At least once a month, 
dreams would cause him to wake up in a sweat and feeling 
tense.  The Veteran tried not to think about Vietnam, and 
triggers were helicopters flying overhead, talking about it, 
war news, and sudden loud noises.  He had a limited interest 
in life activities, his wife had told him that he is not very 
loving, and he described a restricted range of affect.  His 
hyperarousal symptoms were difficulty falling asleep, 
irritability and outbursts of anger, hypervigilance, and 
being aware of who was around him.  The examiner felt that 
the Veteran continued to meet the criteria for PTSD, and also 
diagnosed him with alcohol abuse in early remission and 
gambling addiction.  He assigned the Veteran a GAF score of 
48 due to PTSD symptoms and felt that these symptoms 
prevented him from working.  Overall, the examiner felt that 
the Veteran described fair psychosocial functioning and a 
fair quality of life with a poor prognosis.

At May 2007 treatment with Dr. Z, the Veteran was noted to be 
suffering from severe, chronic depression, anxiety, anger, 
irritability, labile mood swings, periodic nightmares and 
flashbacks, disillusionment, and social withdrawal as a 
result of his service in Vietnam.  The Veteran reported that 
since his service in Vietnam had not been able to sleep well, 
could not work because of his PTSD, and that he has constant 
family stress as a result of PTSD.  Dr. Z felt that the 
Veteran was oriented to person, place, and time, his thoughts 
and memory were within normal limits, and there was no 
evidence of hallucinations, delusions, paranoid ideation, 
suicidal plans, manipulation, malingering, or a personality 
disorder.  He felt that the Veteran could no longer maintain 
gainful employment, sustain effective social relationships, 
and had a poor prognosis for improvement.  The Veteran's 
diagnosis remained PTSD, chronic, with a GAF score of 35.

The Veteran's wife, R.M.P., wrote in an August 2007 statement 
that the Veteran only feels safe when he is carrying a 
weapon.  Ms. P continued that he gets frustrated with other 
drivers and that he thinks that any Vietnamese person he sees 
is the enemy.  The Veteran also has nightmares and sleepless 
nights.

In a report from January 2008 treatment, Dr. Z, made similar 
findings as at the past treatment discussed above.  He 
continued to diagnose the Veteran with PTSD, severe, chronic, 
and assigned a GAF score of 35.

A.J.D., a VA psychologist, wrote in May 2008 that the Veteran 
has been diagnosed with PTSD secondary to his combat 
experience in Vietnam.  The Veteran was participatimg in VA 
PTSD treatment, which included individual psychotherapy, 
psychoeducational groups, and management of psychotropic 
medications.  Since January 2006 he had regularly attended a 
PTSD support group and he had participated in a gambling 
treatment program.  The symptoms of his PTSD included 
intrusive thoughts, anxiety, hypervigilance, an exaggerated 
startle response, flashbacks, nightmares, sleep disturbance, 
irritability, emotional detachment and numbing, concentration 
deficits, avoidance behaviors, difficulties with anger 
management, loss of interest in previously enjoyed 
activities, and depression.  
Dr. D felt that these symptoms tended to adversely affect 
many areas of an individual's life, including the ability to 
sustain interpersonal relationships, attend school, and 
maintain employment.  He said the Veteran continued to 
actively participate in the treatment program, and had shown 
improvement in his ability to manage his PTSD symptoms.  The 
Veteran remained motivated to continue working in therapy, 
but Dr. D noted that PTSD was a chronic disorder and would 
likely continue to affect him to some degree for the rest of 
his life.

In a report from September 2008 treatment, Dr. Z made 
findings similar to those from the past treatment discussed 
above.  He continued to diagnose the Veteran with PTSD, 
severe, chronic, and assigned a GAF score of 35.  Dr. Z also 
expressed his vehement disagreement with the decisions by the 
RO to deny the Veteran an evaluation in excess of 50 percent.

The Veteran had a VA examination in January 2009 at which he 
reported attending PTSD group therapy every other week.  He 
has flashbacks of an incident when he had to cross a river 
and two of his men were killed.  The Veteran had nightmares 
that frequently wake him up in the middle of the night, and 
he had problems falling and staying asleep.  He constantly 
checks the perimeter of his house to make sure that the doors 
and windows are locked and that nobody is outside.  The 
Veteran's sleep is poor, he has hypervigilance, startles 
easily, and he avoids crowds and people.  While the Veteran's 
wife says that he does not love her and their children, the 
Veteran said that he does love them but has no ability to 
show his feelings.  The Veteran has survivor guilt, and these 
feelings are triggered by incidents that occurred when he was 
in Vietnam.  He took paroxetine of an unknown dosage.  The 
Veteran was able to help around the house with cooking, 
cleaning, driving and shopping.  He did not see friends 
except for the people at the PTSD groups, did not see his 
relatives, did not read, and had no particular hobbies.

On the mental status examination, the Veteran was well 
developed, well nourished, casually groomed, and had 
appropriate eye contact.  He was calm, but he teared up when 
asked about survivor guilt, and he said that this always 
happened when he thought about his buddies.  He was alert and 
oriented, and his memory and concentration were good.  His 
judgment appeared largely intact, and he had some problems 
with anger towards the police.  His mood was anxious and 
depressed, he denied mood swings, and has suicidal thoughts 
but did not act on them.  He said he had difficulty sleeping, 
hopelessness, a decreased sex drive, flashbacks, a depressed 
affect, anger, panic, guilt, agitation, and paranoia.  
Sometimes he felt that objects were coming out of the wall at 
him, and he ruminated but did not truly obsess, although he 
did check the doors and windows constantly.  The examiner 
diagnosed the Veteran with PTSD with a GAF of 40, currently 
and for the past year.

VA treatment notes show that the Veteran has continued to 
attend VA group therapy.

Ms. P wrote in September 2009 that the Veteran had difficulty 
at work after his service because his attitude towards people 
had changed.  He continued to talk in his sleep, have 
flashbacks of friends being killed and of those who died next 
to him in the hospital, and have anger and frustration.  The 
Veteran wrote in a September 2009 statement that the 
slightest pressure sets him off, that he always wants to end 
his life, and that he has no social life.  The Veteran 
testified at the September 2009 hearing that he had always 
wanted to end his life, that he had caused his wife misery 
even though he loves her, and he cannot handle stress, and 
that his social life is non-existent.  He also spoke of 
wanting to challenge the police to a shootout after receiving 
a ticket for running a red light and having to appear in 
court.

In evaluating the Veteran's symptoms under the criteria for a 
70 percent evaluation, the Board notes that he has 
demonstrated both occupational and social impairment.  Dr. Z 
noted on multiple occasions that the Veteran continued to 
suffer from severe, chronic depression, anxiety, anger, 
irritability, labile mood swings, periodic nightmares and 
flashbacks, disillusionment, and social withdrawal.  In 
addition, Dr. Z did not feel that he could maintain gainful 
employment or social relationships, and he assigned the 
Veteran a GAF score of 35.  Dr. Z noted in September 2008 
that the GAF score of 48 assigned at the March 2007 
examination was indicative of serious and social occupational 
impairment.  At that March 2007 examination, the Veteran's 
symptoms were road rage, sleep disturbance, dreams about 
Vietnam, a short tempter, short term memory impairment, and a 
limited interest in life activities.

Dr. D wrote in May 2008 that the symptoms of the Veteran's 
PTSD included intrusive thoughts, anxiety, hypervigilance, an 
exaggerated startle response, flashbacks, nightmares, sleep 
disturbance, irritability, emotional detachment and numbing, 
concentration deficits, avoidance behaviors, difficulties 
with anger management, loss of interest in previously enjoyed 
activities, and depression.  He felt that these symptoms 
tended to adversely affect many areas of an individual's 
life, including the ability to sustain interpersonal 
relationships, attend school, and maintain employment.  The 
Veteran reported at the January 2009 VA examination that he 
was unable to show the love he has of his family, that he did 
not see friends except for those in his PTSD group, and did 
not see his relatives.  The examiner felt that the Veteran 
had difficulty sleeping, hopelessness, a decreased sex drive, 
flashbacks, a depressed affect, anger, panic, guilt, 
agitation, and paranoia.  At the September 2009 hearing the 
Veteran spoke of wanting to challenge the police to a 
shootout after the incident regarding a traffic ticket.

The Board finds that the Veteran meets the following criteria 
for an evaluation of 70 percent for PTSD: suicidal ideation, 
near continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.

Although his symptoms are severe, the Board finds that he 
does not meet the criteria for a 100 percent evaluation.  The 
record indicates that he has not had persistent delusions or 
hallucinations, grossly inappropriate behavior, 
disorientation to time and place, and memory loss for names 
of close relatives, himself, or his occupation.

Thus, based upon these facts as supported by the weight of 
both the medical record and lay statements, and with 
consideration of the doctrine of giving the benefit of the 
doubt to the Veteran, we find that the Veteran's PTSD most 
nearly approximates the rating criteria for a 70 percent 
evaluation.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

The Board further notes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim for a total 
disability rating based on individual unemployability (TDIU) 
is part of an increased rating claim when such claim is 
raised by the record.  In this case, no TDIU claim has been 
filed, and none is implied in the evidentiary record.  After 
retiring from the U.S. Marine Corps as a gunnery sergeant, E-
7, the Veteran, who is 74 years of age, worked for the U.S. 
Postal Service from 1978 to 1997.  He then retired and moved 
to Las Vegas, where he held several short-term jobs before he 
again stopped working in 2003.  There is no indication that 
his current status outside the work force is due his service-
connected disabilities, which consist of his PTSD and a scalp 
scar with headaches, evaluated as 10 percent disabling.  
Therefore, the Board finds that no further consideration of a 
TDIU award is warranted.

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the Veteran is entitled to "staged" 
ratings for his service-connected PTSD, as the Court has 
indicated can be done in this type of case.  Based upon the 
record, we find that at no time during the claims period has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board. 

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 9411 do not provide a basis 
to assign an evaluation higher than that assigned by the 
present decision.


ORDER

An increased initial evaluation of 70 percent for PTSD is 
granted, subject to the laws and regulations governing awards 
of monetary benefits.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


